16-293
    Chen v. Sessions
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A201 291 074
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    14th day of March, two thousand eighteen.

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    XIAN JING CHEN,
             Petitioner,

                       v.                                            No. 16-293
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Zhou Wang, Law Office of Zhou Wang,
                                         New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         P. Nicastro, Assistant Director;
                                         Dana M. Camilleri, Trial Attorney,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Petitioner Xian Jing Chen, a native and citizen of the

People’s Republic of China, seeks review of the BIA’s January

5, 2016 affirmance of an Immigration Judge’s (“IJ’s”) denial

of Chen’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).      See In

re Xian Jing Chen, No. A 201 291 074 (B.I.A. Jan. 5, 2016), aff’g

No. A 201 291 074 (Immig. Ct. N.Y.C. Apr. 24, 2014).   Under the

circumstances of this case, we review both the IJ’s and the BIA’s

decisions   with    respect   to    the   adverse    credibility

determination, see Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394

(2d Cir. 2005), applying well established standards of review,

see 8 U.S.C. § 1252(b)(4); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165–66 (2d Cir. 2008).    In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case, which we reference only as necessary to explain

our decision to deny the petition.




                               2
       The governing REAL ID Act standard provides that the agency

may, “[c]onsidering the totality of the circumstances,” base

a     credibility      finding     on       “the     demeanor,         candor,     or

responsiveness of the applicant or witness,” the “internal

consistency” of his statements, and the “consistency of such

statements with other evidence of record . . . without regard

to whether an inconsistency, inaccuracy, or falsehood goes to

the     heart     of    the      applicant’s         claim.”              8    U.S.C.

§ 1158(b)(1)(B)(iii); accord Xiu Xia Lin v. Mukasey, 534 F.3d

at 163-64.      “We defer . . . to an IJ’s credibility determination

unless, from the totality of the circumstances, it is plain that

no    reasonable       fact-finder      could       make        such   an     adverse

credibility ruling.”          Xiu Xia Lin v. Mukasey, 534 F.3d at 167.

       Here, the totality of the circumstances supports the

adverse    credibility        determination.              The    record       contains

multiple inconsistencies regarding who introduced Chen to

Christianity,       whether      and    when       Chen    was     arrested,      the

circumstances under which he began practicing Christianity in

the United States, and how often he did so.                     Nonetheless, Chen

contends that the date inconsistencies are minor.                      The argument

does not persuade.



                                        3
    First, the date inconsistencies relate to the heart of his

claim:    his practice of Christianity and his arrest.           These

inconsistencies alone are sufficient support for the adverse

credibility determination.       See Siewe v. Gonzales, 480 F.3d
160, 170 (2d Cir. 2007) (“So a single false document or a single

instance of false testimony may (if attributable to the

petitioner) infect the balance of the alien’s uncorroborated

or unauthenticated evidence.”).

    Second, given the number of inconsistencies, even if they

related to matters collateral or ancillary to the claim, they

still    would   provide   substantial   support   for   the   adverse

credibility         determination.                 See         8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 167

(“[A]n IJ may rely on any inconsistency or omission in making

an adverse credibility determination as long as the totality

of the circumstances establishes that an asylum applicant is

not credible.” (emphasis in original) (internal quotation marks

omitted)); see also Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d

Cir. 2006) (emphasizing that “even where an IJ relies on

discrepancies or lacunae that, if taken separately, concern

matters collateral or ancillary to the claim, . . . the

cumulative effect may nevertheless be deemed consequential by
                                  4
the fact-finder” (internal quotation marks and citations

omitted)).

    Third, the adverse credibility determination is bolstered

by the agency’s demeanor and corroboration findings, which Chen

does not challenge.   See Li Hua Lin v. U.S. Dep’t of Justice,

453 F.3d 99, 109 (2d Cir. 2006) (holding that courts give

“particular deference” to “adjudicator’s observation of the

applicant’s demeanor” (internal quotation marks omitted));

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (holding

that “applicant’s failure to corroborate . . . testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question”); Shunfu Li v.

Mukasey, 529 F.3d 141, 146 (2d Cir. 2008) (holding that failure

to challenge demeanor and corroboration findings constitutes

waiver and that such findings could alone support adverse

credibility determination).

     Given multiple inconsistencies in Chen’s testimony and

the unchallenged demeanor and corroboration findings, the

totality of the circumstances supports the agency’s adverse

credibility      determination.           See      8     U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 167.
                               5
Because Chen’s claims for asylum, withholding of removal, and

CAT relief are all based on the same factual predicate, the

adverse credibility determination is dispositive of all relief.

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).1

    For the foregoing reasons, the petition for review is

DENIED.

                        FOR THE COURT:
                        Catherine O’Hagan Wolfe, Clerk of Court




1 All forms of relief relied on credibility, so we need not rely
on the BIA’s ruling that Chen waived withholding of removal and
CAT relief.
                                6